STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      May 17, 2018
               Plaintiff-Appellee,

v                                                                     No. 338100
                                                                      Calhoun Circuit Court
MICHAEL ANTHONY MCEWEN,                                               LC No. 2014-003165-FH

               Defendant-Appellant.


Before: MURRAY, C.J., and SERVITTO and BOONSTRA, JJ.

PER CURIAM.

       Defendant appeals by right his conviction, following a jury trial, of resisting or
obstructing a police officer resulting in injury; MCL 750.81d(2). The trial court sentenced
defendant to 270 days in jail with credit for 100 days served. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        This case arises from a traffic stop on December 23, 2013 in Albion, Michigan. On that
day, Deputy Ronald Leggitt of the Calhoun County Police Sheriff’s Department was on patrol,
dressed in full uniform and driving a marked patrol car. At approximately 1:30 a.m., Leggitt
observed a blue Chevrolet Impala facing southbound on State Street at the intersection of Austin
Avenue. This was a “T” intersection, meaning that a vehicle in the Impala’s position would have
to turn either left or right on Austin Avenue. Positioning his vehicle to make a right-hand turn,
Leggitt pulled up next to the Impala. Leggitt noticed that the driver—defendant—was looking
straight ahead, holding onto the steering wheel. Defendant was not looking to the left or right to
see if cars were coming from either direction. Leggitt testified that he found this behavior to be
“suspicious or a bit odd.”

         Upon further inspection of the vehicle, Leggitt noticed that it had no working license
plate lights, so he decided to “turn around and start to follow this car potentially to make a traffic
stop on it.” Leggitt stated that, after observing the vehicle follow what he deemed to be
“increasingly odd, more suspicious” driving patterns, he “turn[ed] on [his] overhead emergency
lights because [he was] going to pull the vehicle over for, the odd behavior, but two, it [had] no
license plate lights which are required by state law.” Leggett also shined his spotlight on the
vehicle to further gain the driver’s attention. Defendant did not immediately pull over in
response to Leggitt’s activation of his vehicle’s emergency lights and spotlight. After Leggitt
followed defendant for 2 or 3 city blocks, defendant pulled over into a parking lot. Defendant

                                                 -1-
testified that he never saw Leggitt’s police car or lights until he was in the parking lot.
Defendant remained in his vehicle, and even though defendant was alone in the vehicle, Leggitt
testified that he could hear yelling coming from inside the car.

        Leggitt left his vehicle and approached defendant’s car. As Leggitt arrived at the driver’s
side of defendant’s car, defendant started to yell at him, demanding to know why Leggitt had
pulled him over. Leggitt testified that he explained to defendant that he was being stopped for
his faulty license plate lights, to which defendant’s response was, “This is f*****g bulls**t.”
Leggitt testified that he asked defendant for his driver’s license, registration, and proof of
insurance, but that defendant kept on repeating, “This is f*****g bulls**t.” Defendant testified,
to the contrary, that Leggitt refused to tell him why he was being pulled over despite defendant
repeatedly inquiring about the reason. Defendant also testified that his vehicle had been properly
inspected during an oil change and was fully functional mere days before the incident.
Defendant also stated that his license plate lights were inspected days after the incident and that
they were working properly at that time.

       Based on defendant’s level of anger, Leggitt decided to open the driver’s side door of the
Impala. Defendant told Leggitt “not to f*****g open his door.” Leggitt explained to him that he
needed to calm down so that Leggitt could complete the traffic stop; otherwise, he would have to
place defendant in handcuffs for their safety. Defendant calmed down slightly, so Leggitt
explained to him again that he was pulled over because his license plate lights were not working
properly, which was against state law in Michigan. Defendant responded by saying, “This is
f*****g bulls**t. You are pulling me over for no f*****g reason.” While conversing with
defendant, Leggitt testified that he smelled alcohol from inside the vehicle and noticed that
defendant’s eyes were glassy and bloodshot.

        Leggitt testified that defendant eventually found his driver’s license, but that instead of
handing it to Leggitt, defendant threw it at him. Defendant denied throwing his driver’s license,
testifying that the license slipped from his hand and fell into the snow. By this time, three other
officers had arrived at the scene. Leggitt testified that he believed that defendant was operating
his vehicle under the influence of alcohol, and ordered defendant to step out of his vehicle, to
which defendant responded “f**k off.” To help assist Leggitt, Officer Rich Cuatt of the Albion
Department of Public Safety came to the driver’s side of the vehicle, pulled out his Taser, turned
it on, and pointed it at defendant. Defendant finally got out of the vehicle and yelled at a nearby
woman to “[r]ecord this, record this. They are brutally harassing me.” Leggitt did not respond
other than to ask defendant to turn around and put his hands behind his back. Defendant
complied, and Leggitt was able to secure the handcuffs, telling defendant that he was under
arrest for resisting and obstructing his investigation.

        Defendant resisted Leggitt’s attempts to place him inside the patrol car, stiffening his
body and refusing to sit in the back seat. Cuatt attempted to assist Leggitt in placing defendant
in the back of the patrol car by entering the backseat from the driver’s side and pulling defendant
toward the vehicle by his belt. With Cuatt pulling defendant from behind and Leggitt pushing
from the front, defendant began to enter the car; however, without any warning, defendant
kicked Leggitt in his left knee while wearing big snow boots. Leggitt described this kick as
intentional, stating that defendant “cocked back” his leg and kicked out. Defendant denied
intentionally kicking Leggitt. He did recall his legs swinging up and stated, “You being pulled

                                                -2-
back into a police car you have no choice but your legs to swing up [sic]. So yeah my legs did
swing up.” Defendant admitted that it took physical force to place him into the vehicle.

        After defendant kicked Leggitt, Leggitt fell to the ground. Another officer testified that
he heard someone say “ouch” from the other side of the police car and that when he went around
the vehicle, he saw Leggitt sitting on the ground. Two other officers took over securing
defendant while Leggitt dragged himself out of the way. An ambulance was called to assist with
Leggitt’s injuries because he could not stand. Defendant also began to yell about having
sustained a shoulder injury. By the time Leggitt arrived at the hospital, his knee was
significantly swollen.

        Officer Ben Hess, a road patrol deputy with the Calhoun County Sheriff’s Department,
was instructed to transport defendant to the hospital to be examined for injuries. Although
defendant was still yelling and screaming, Hess was able to get defendant into his patrol car for
transport. On the way to the hospital, defendant continued to yell, saying that he was going to
sue the Sheriff’s Department and the officers involved. Additionally, defendant made
threatening statements and yelled obscenities toward Hess. Defendant also kicked the patrol car
door and cage as he was being transported to the hospital. While at the hospital, defendant
continued to yell even after being told several times by officers and hospital staff that he was
causing a scene. Defendant was cleared by the emergency room doctor with no injuries and
taken to jail.

       Leggitt required extensive surgery on his knee and could not return to full duty for four
months. Additionally, he was told by his orthopedic surgeon that he would need a full knee
replacement in approximately 10 years.

       The jury convicted defendant as described. This appeal followed. On appeal, defendant
makes several challenges to the sufficiency of the evidence against him.

                                 II. STANDARD OF REVIEW

        We review de novo challenges to the sufficiency of evidence, viewing the evidence, and
all reasonable inferences therefrom, in the light most favorable to the prosecution. People v
Bennett, 290 Mich. App. 465, 471; 802 NW2d 627 (2010). We also review de novo as a question
of law whether an officer’s suspicion is reasonable under the Fourth Amendment. People v
Bloxson, 205 Mich. App. 236, 245; 517 NW2d 563 (1994).

                                        III. ANALYSIS

        The test for sufficiency of the evidence is “whether there was sufficient evidence to
justify a rational trier of fact in finding guilt beyond a reasonable doubt.” People v Wolfe, 440
Mich. 508, 513-514, 489 NW2d 748 (1992), mod 441 Mich. 1201 (1992) (quotation marks and
citation omitted). “A prosecutor need not present direct evidence of a defendant’s guilt. Rather,
[c]ircumstantial evidence and reasonable inferences arising from that evidence can constitute
satisfactory proof of the elements of a crime.” People v Williams, 294 Mich. App. 461, 471; 811
NW2d 88 (2011) (quotation marks and citation omitted; alteration in original). In reviewing the
sufficiency of the evidence, this Court must not interfere with the jury’s role as fact-finder.

                                               -3-
People v Meshell, 265 Mich. App. 616, 619; 696 NW2d 754 (2005). “The credibility of witnesses
and the weight accorded to evidence are questions for the jury, and any conflict in the evidence
must be resolved in the prosecutor’s favor.” People v Harrison, 283 Mich. App. 374, 378; 768
NW2d 98 (2009).

       Defendant first argues that the evidence presented at trial was insufficient to establish a
permissible traffic stop. We disagree. Leggitt testified that defendant’s license plate lights were
not functioning properly as required by state law. MCL 257.686(2) provides,

               Either a tail lamp or a separate lamp shall be constructed and placed so as
       to illuminate with a white light the rear registration plate and render it clearly
       legible from a distance of 50 feet to the rear. A tail lamp or tail lamps, together
       with any separate lamp for illuminating the rear registration plate, shall be wired
       so as to be lighted whenever the head lamps or auxiliary driving lamps are
       lighted.

A police officer may stop and detain a driver when the officer witnesses a civil infraction
violation. See People v Rizzo, 243 Mich. App. 151, 156-157; 622 NW2d 319 (2000) (concluding
that a broken taillight on a motorist’s vehicle, which constituted a defective equipment violation,
provided reasonable suspicion for an investigatory stop); see also People v Williams, 236 Mich
App 610, 612; 601 NW2d 138 (1999) (“[T]o effectuate a valid traffic stop, a police officer must
have an articulable and reasonable suspicion that a vehicle or one of its occupants is subject to
seizure for a violation of the law.”). Leggitt testified that defendant’s vehicle did not have
functioning license plate lights, while defendant testified that his vehicle had been inspected
during an oil change and was fully functional mere days before the incident. Despite the
apparently conflicting testimony, the jury found Leggitt’s testimony to be credible. Matters
involving the weighing of evidence and determining the credibility of witnesses are left to the
jury. See Wolfe, 440 Mich. at 514-515; see also Meshell, 265 Mich. App. at 619. The evidence
was therefore sufficient to conclude that Leggitt had reasonable suspicion to believe that
defendant had committed a civil infraction, and to allow a rational jury to conclude that the
traffic stop was valid. See Wolfe, 440 Mich. at 514-515.

       Defendant also argues that the evidence presented at trial was insufficient to establish that
defendant kicked Leggitt and caused Leggitt’s injuries. Again, we disagree. Once again, there
was conflicting testimony on this issue. Leggitt testified that defendant kicked him in his left
leg. Defendant denied intentionally kicking Leggitt. Resolution of the issue again required an
assessment of witness credibility. The jury found that Leggitt’s testimony was credible, and we
will not interfere with that determination. Meshell, 265 Mich. App. at 619; Harrison, 283 Mich
App at 378. The evidence was sufficient to enable the jury to conclude that defendant kicked
Leggitt.

       The circumstantial evidence was also sufficient to allow the jury to conclude that
defendant’s kick caused Leggitt’s injury. Williams, 294 Mich. App. at 471. Leggitt stated that
once defendant kicked him, he felt his kneecap slide off and heard “a pop and a snap.” Leggitt
immediately fell to the ground in pain. Another officer also testified that he heard someone say
“ouch” from the other side of the car and that he then saw Leggitt sitting on the ground.
Additionally, an ambulance was called to assist with Leggitt’s injuries because he could not

                                                -4-
stand. By the time he arrived at the hospital, Leggitt’s knee had swollen significantly. Leggitt
had to undergo extensive surgery on his knee and did not return to full duty for four months. In
sum, viewing the evidence in the light most favorable to the prosecution, the evidence supports
the conclusion that defendant physically kicked and injured Leggitt. See Wolfe, 440 Mich. at
514-515.

        Finally, defendant argues that the evidence was insufficient to allow the jury to conclude
that he resisted or obstructed Leggitt. We disagree. Under MCL 750.81d(1), the elements
required to establish a violation are: “(1) the defendant assaulted, battered, wounded, resisted,
obstructed, opposed, or endangered a police officer, and (2) the defendant knew or had reason to
know that the person that the defendant assaulted, battered, wounded, resisted, obstructed,
opposed, or endangered was a police officer performing his or her duties.” People v Corr, 287
Mich. App. 499, 503; 788 NW2d 860 (2010). Under MCL 750.81d(2), the prosecution is required
to establish, in addition to these two elements, that defendant’s actions caused the police officer
an injury requiring medical treatment.

        The jury found that Leggitt’s testimony was credible. Harrison, 283 Mich. App. at 378.
The record evidence supports the conclusion that defendant assaulted, battered, and wounded
Leggitt. Further, defendant admits that it took physical force to place him into Leggitt’s police
car after he failed to follow police officers’ orders to enter the police vehicle. This action alone
would qualify as “obstructing” a police officer. The term “obstruct,” as defined in the statute,
“includes the use or threatened use of physical interference or force or a knowing failure to
comply with a lawful command.” MCL 750.81d(7)(a). In addition to Leggitt’s testimony,
several officers testified that defendant resisted being placed in the back of the patrol car. The
prosecution presented sufficient evidence that defendant resisted or obstructed Leggitt.1

       Finally, Leggitt received medical care for his knee injury after the incident with
defendant. In fact, Leggitt had to undergo surgery on his knee. Clearly, Leggitt’s bodily injury
required medical attention or medical care, as Leggitt sought out and actually received such care
because of defendant’s actions. Therefore, the third element of the statute is satisfied. Given the
evidence, a reasonable jury could conclude that the prosecution satisfied its burden of proving
the elements of resisting arrest causing bodily injury, MCL 750.81d(2), beyond a reasonable
doubt. See Wolfe, 440 Mich. at 514-515.

       Viewing the evidence in the light most favorable to the prosecution, there was sufficient
evidence for the jury to find that Leggitt’s traffic stop was reasonable because defendant had
committed a civil infraction. Further, there was sufficient evidence for the jury to convict
defendant of resisting or obstructing Leggitt, causing him physical injury that required medical
treatment.




1
  Defendant does not argue that he did not know that Leggitt, who was wearing full police
uniform and driving a marked police vehicle with flashing emergency lights, was a police
officer.


                                                -5-
Affirmed.



                  /s/ Christopher M. Murray
                  /s/ Deborah A. Servitto
                  /s/ Mark T. Boonstra




            -6-